Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 10, and 15 are objected to because of the following informalities:    
Claim 6 recites “each of the rods.” Claim 2 on which it depends recites “at least one rod.” The language should match [e.g., claim 6 could read “each of the at least one rods”].
Claim 10 recites “the non- electrically conducting material is formed as a coating at the support member.” Since the support member comprises such a material, it is believed this should read “the non- electrically conducting material is formed as a coating on the support member.” Alternately, “at/on the support member” could be deleted as it does not appear to add new information.
Claims 10, 15 recites “the support member” of which “at least one” were recited; the language should be modified to match the earlier-recited feature.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-11, 14-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a plurality of rods, each rod….” And then recites “each rod extending….” However, “at least one rod” was recited in claim 2. It is unclear whether “each rod” refers to those in claim 3, or includes that in claim 2. Furthermore, it is assumed that Applicant intends for the rods in claim 3 to modify those of claim 2, so the claim should be amended to recite such.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 170-190 degrees, and the claim also recites 175-185 and “generally 180” degrees which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites “non-electrically conducting.” This would appear to imply that the material conducts something, but not electrically. However, it is believed that this is not what is required but that the material should be “electrically non-conducting.” [Alternatively, “not electrically conducting” would also work.]
Claim 14 recites “a part-disc shaped member.” It is unclear what is meant by this limitation.
Claim 15 recites “the spacer.” Since a plurality of spacers were recited, it is unclear to which this refers. 
Claim 5 is rejected for its dependence on claim 3.
Claims 10-11 and 21 are rejected for their dependence on claim 9.
Claims 16-17 are rejected for their dependence on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 12-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best [US Pat. 4016403].
Regarding claim 1, Best discloses an electric heater [10, Fig. 1] [“to heat a flow of a fluid”: this is the intended use of the heater, not given patentable weight], comprising: 
at least one axially elongate jacket element [middle plates 15 and upper end plate 17, Fig. 1]

    PNG
    media_image1.png
    505
    361
    media_image1.png
    Greyscale

 defining an axially elongate jacket block [the plurality of jacket elements taken together] having first and second [see Annotated Fig. 1] lengthwise ends; 
a plurality of longitudinal bores or channels [apertures 22, 23] extending internally through the jacket block [Col. 3 lines 32-34] and being open at each of the respective first and second lengthwise ends [the heating element extends through the channels or bores, therefore they are open at first and second lengthwise ends, where lengthwise is in the up-down direction in Fig. 1]; 
at least one heating element [30] extending axially through the bores or channels [Fig. 1] and having respective bent axial end sections [33, Figs. 3-4] such that the at least one heating element emerges from and returns into adjacent or neighbouring bores or channels [Fig 3]  at one or both the respective first and second lengthwise ends [at the second end], the at least one heating element and the jacket block forming a heating assembly [so defined]; and 

    PNG
    media_image2.png
    205
    254
    media_image2.png
    Greyscale

a casing [11, 50, and 55, together] positioned to at least partially surround the heating assembly [Fig. 1], 
wherein at least one support member  [18 and 35, together] is connected to or projecting from the casing [connected to casing 11, indirectly] to contact at least some of the bent axial end sections and inhibit axial and/or lateral movement of the at least one heating element relative to the jacket block  and/or the casing [here, both, based on the relationship between the heaters and the support member. See Col. 4 lines 15-18].  
Regarding claim 2, Best discloses the at least one support member [18 and 35, together] comprises at least one rod [35] extending between the bent axial end sections [33] and the first lengthwise end [Annotated Fig. 1 above] of the jacket block [note that the rod 35 extends between ends 33 and the end 15 because the rod 35 extends vertically above the lengthwise ends 33, best shown in Fig. 4].  
Regarding claim 3, Best discloses a plurality of rods [36 and 25; note that no relationship is claimed between the rods of claim 3 and the support member rod in claim 2], each rod extending respectively between each of a plurality of bent axial end sections and the first lengthwise end [the two rods extend between ends 33 and the first lengthwise end, Figs. 1-2].  


    PNG
    media_image3.png
    260
    261
    media_image3.png
    Greyscale

Regarding claim 7, Best discloses wherein the support member  comprises a generally circular, polygonal or rectangular cross sectional profile [generally circular, given the circular shape of 18, Fig. 3.  
Regarding claim 8, Best discloses the heating element is bent through 180.deg. at the bent axial end sections [Fig. 4 shows the two legs 31 and 32 being parallel to each other].  
Regarding claim 9, Best discloses the support member comprises a non-electrically conducting material [the plates are “non-conductive plates,” Abstract line 4, thus including the support member plate 18].  
Regarding claim 12, Best discloses the at least one jacket element comprises a non-electrically conducting material [the plates are “non-conductive plates,” Abstract line 4, thus including the jacket elements plates 15].  
Regarding claim 13, Best discloses the casing  comprises an outer sheath [11] and a plurality of spacers [50 and 55, Figs. 1-2] extending radially between the outer sheath and the jacket block [Figs. 1 and 2 show spacers 50 and 55 extending radially in the space between the jacket block of elements 15 and the outer sheath 11].  
Regarding claim 15, as best understood, Best discloses a bracket [13] provided at one of the spacers [at the location of spacer 55] at or towards the first lengthwise end [the upper end of the jacket block, the support member extending between the bracket and the bent axial end sections [the support member extends between the bracket at the first end and the bent axial end sections towards the second end as shown in Fig. 1].  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Slomka [US Pat. 5027425].
Regarding claims 10 and 11, Best fails to teach the non-conducting material is a coating. However, Slomka teaches, in an electric heater for heating a fluid, a non-electrically conducting material which is formed as a coating to at least partially surround a metallic core [“steel, with a thin ceramic coating being provided as the insulating layer,” Col. 2 lines 50-51]. Coated steel  is known to be strong and heat-resistant and are also recognized as a suitable material for fluid heating, and the insulating layer provides electrical insulation as in Best. The coated metal of Slomka would not function differently if placed in the device of Best. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Best by forming the support members of Best to be made of instead a metal coated by an insulating layer as taught by Slomka, because this amounts to a simple substitution of one material for another known in the art with predictable results.
Allowable Subject Matter
Claims 4-6, 14, 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct any informalities noted above.
The closest prior art of record (Best; but see also Lewin, cited below) fails to teach or suggest the support member being a plurality of rods, the plurality of rods extending between each of a plurality of bent axial end sections and the first lengthwise end, touching the inner region of the bent axial end sections, the rods extending through the ends in a row, the rods comprising recesses to receive the heating elements, the spacers comprising a disc-shaped aperture through which a jacket block extends, a pair of brackets provided at the spacer and wherein the support member comprises at least one rod extending from the brackets through the bent axial end sections, a plurality of the jacket elements being assembled together as a unitary body, the projection of one of the jacket elements configured to at least partially sit within a groove in another jacket elements and to interlock.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewin (US 2007/0235444 A1) discloses an electric heater [Fig. 1] [“to heat a flow of a fluid”: this is the intended use of the heater, not given patentable weight], comprising: 
at least one axially elongate jacket element [middle discs 9, Annotated Fig. 1]

    PNG
    media_image4.png
    388
    666
    media_image4.png
    Greyscale

 defining an axially elongate jacket block [the plurality of jacket elements taken together] having first and second [see Annotated Fig. 1] lengthwise ends; 
a plurality of longitudinal bores or channels [holes in jacket elements 9 through which the heating elements extend] extending internally through the jacket block [Fig. 1] and being open at each of the respective first and second lengthwise ends [the heating element extends through the channels or bores, therefore they are open at first and second lengthwise ends, where lengthwise is in the left-right direction in Fig. 1; see also “through-penetrating holes,” Abstract]; 
at least one heating element [2 and 3] extending axially through the bores or channels [Fig. 1] and having respective bent axial end sections [Annotated Fig. 1-ii below] such that the at least one heating element emerges from and returns into adjacent or neighbouring bores or channels [Figs. 2-7] 

    PNG
    media_image5.png
    342
    706
    media_image5.png
    Greyscale

at one or both the respective first and second lengthwise ends, the at least one heating element and the jacket block forming a heating assembly [so defined]; and 
a casing [1] positioned to at least partially surround the heating assembly [Fig. 1] wherein at least one support member [Annotated Fig. 1 above] is connected to or projecting from the casing [connected to casing 1] to contact at least some of the bent axial end sections and inhibit axial and/or lateral movement of the at least one heating element relative to the jacket block  and/or the casing [here, both, based on the relationship between the heaters and the support member; see Figs. 1 and 2-7].  Lewin also discloses at least the elements in claims 7-9 and 12: Regarding claim 7, Lewin discloses wherein the support member  comprises a generally circular, polygonal or rectangular cross sectional profile [generally circular, given the circular shape of the device and discs; see e.g. Fig. 8]. Regarding claim 8, Lewin discloses the heating element is bent through 180.deg. at the bent axial end sections [Fig. 1 shows the two legs of the heating element forming each u-shaped curve being parallel to each other].   Regarding claim 9, Lewin discloses the support member comprises a non-electrically conducting material [the plates 9 are, “for example”, aluminum oxide, Par. 0029, which is non-electrically conducting.] Regarding claim 12, Lewin discloses the at least one jacket element comprises a non-electrically conducting material [the plates 9 are, “for example”, aluminum oxide, Par. 0029, which is non-electrically conducting.].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761